Citation Nr: 1222353	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to August 1946.  The Veteran died in August 1988.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied the benefits sought on appeal. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  The Veteran's death has not been shown to have been as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that the Veteran's death was an event that was not reasonably foreseeable.

3.  The appellant's countable income exceeds the maximum annual pension rate (MAPR).

4.  At the time of the Veteran's death, there were no due, but unpaid, benefits to which the Veteran was entitled under existing ratings or decisions based on the evidence in the claims file on the date of death.



CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 for treatment furnished at a VA Medical Center have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2011). 

2.  The criteria for entitlement to non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2011).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In July 2008 and October 2011 notice letters, the appellant was provided with notice of the criteria needed to substantiate her claims.  Although this notice was provided after the initial adjudication of the appellant's claims, the claims were subsequently readjudicated in an April 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also satisfied its duty to assist the appellant at every stage of this case.  All necessary financial information pertaining to the claim for death pension benefits was associated with the claims file and was reviewed by both the RO and the Board in connection with the death pension claim.  With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the duty to assist the appellant includes procuring service treatment records and other relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran's service treatment records were not obtained in this case, the appellant does not contend that the cause of the Veteran's death was directly related to service or a service-connected injury.  Instead, the appellant argues that the Veteran's death was the result of treatment received at a VA hospital in August 1988.  Accordingly, the Veteran's service treatment records are not relevant to the issue at hand, and the appellant has not been prejudiced by VA's failure to consider them in connection with her claim.  Additionally, although a medical opinion regarding the cause of the Veteran's death was not obtained, one was not necessary to decide the claim.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  Under section 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  In this case, as there is no competent and persuasive evidence to indicate that the Veteran's death was related to the treatment received by the Veteran at the VA Medical Center (VAMC) in August 1988, a medical opinion was not necessary.  VA has also assisted the appellant throughout the course of this appeal by providing her with an October 2008 statement of the case (SOC), and August 2011 and April 2012 SSOCs, which informed her of the laws and regulations relevant to her claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

As for VA's duty to assist with regard to the claim for entitlement to accrued benefits, the outcome of an accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to these issues, no evidentiary development is necessary for the claim decided herein.

I.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death in August 1988 was related to the treatment that he received at a VAMC at that time.  Specifically, she alleges that, after being admitted to the VAMC, the medical personnel hit the Veteran's head on the back of the bed while trying to adjust his bed.  She explained that he was alert before his head was hit, and that at 2:00 a.m. the following morning, he was placed on life support and ultimately passed away.  She noted her belief that the head injury caused her husband to be placed on life support and, ultimately, to die.

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997 a claimant is required to show fault or negligence in medical treatment.  Because the appellant in this case filed her claim in May 2007, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2). 

Several conditions govern the determination of whether any additional disability or death resulted from VA hospitalization or treatment.  First, it is necessary to show that the additional disability or death is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VAMC.  The medical evidence of record does not show that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or some instance of fault on the part of VA in furnishing medical care or that the outcome of the treatment was an event not reasonably foreseeable.  

The Veteran's certificate of death reflects that he passed away on August [redacted], 1988.  The death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of pneumonia and adult respiratory distress syndrome due to or as a consequence of liver failure and cirrhosis.

VA treatment records beginning from December 1979 through August 1988 reveal diagnoses of and treatment for various illnesses, including cirrhosis.  In December 1979, the Veteran complained of a one-day history of chest pain.  Examination was unremarkable except for changes consistent with mild chronic obstructive pulmonary disease.  The diagnosis was musculoskeletal pain.  A February 1980 treatment record reveals that the Veteran reported that he fell and injured his right eye.  A February 1982 record notes the Veteran's complaints of cramping in his legs, feet, and hands.  The diagnosis was borderline diabetes mellitus and alcohol use.  March 1988 VA treatment records reveal diagnoses of and treatment for cirrhosis of the liver, alcohol dependence, and borderline diabetes mellitus.  The Veteran complained of decreased vision in his right eye for the prior year with pain and swelling in his feet and legs.  He also noted swelling of the abdomen over the prior year and increased pedal edema.  The Veteran was admitted to the hospital for treatment.  The treatment records reflect that the clinical suggestion was of cirrhosis with a history of heavy alcohol abuse.  An ultrasound of the abdomen was performed, which revealed normal liver and kidneys with no ascites.  A liver/spleen scan showed findings consistent with mild cirrhosis.  The Veteran's liver function tests were found to improve while in the hospital and off of alcohol.  A chest x-ray revealed congestive heart failure.

April 1988 VA treatment records note diagnoses of cataract extraction, alcohol dependence, cirrhosis, and non-insulin dependent diabetes mellitus.  The records reflect that the Veteran had diabetes for 3 years and alcoholism for 40 years with no acute hypertension, myocardial infarction, cerebrovascular accident, or liver disease.  A May 1988 VA treatment record reveals that the Veteran complained that his legs were weak and gave out.  The record indicates that the Veteran had a history of cirrhosis and heavy alcohol abuse.

In August 1988, the Veteran presented to the VAMC with complaints of abdominal pain for the prior three weeks.  He indicated that the pain was diffuse without aggravating or alleviating factors.  The Veteran reported that he smoked 1/2 pack of cigarettes per day for the prior 50 years and admitted to daily alcohol use.  The diagnosis was chronic alcohol abuse with cirrhosis as a result.  The Veteran was intoxicated on examination.  The Veteran indicated that he was not eating and was very weak.  His feet were sore and he could not walk.  He stated that he was sick for six months.  He noted severe abdominal and stomach pain for the prior three to four nights, occasional nose bleeds, occasional chills, nausea, diarrhea, and constipation.  The Veteran's wife reported that he drank too much.  The following day, the Veteran described decreased abdominal pain, but noted continuing weakness, lack of appetite, and diarrhea.  The diagnoses were ascites second to cirrhosis, alcohol abuse, coagulopathy, and anemia second to alcoholism.  The Veteran then developed shortness of breath and respiratory distress.  A chest x-ray revealed right lower lung field infiltrate.  The diagnoses were respiratory distress, rule out pneumonia versus pulmonary edema; ascites; coagulopathy; and alcohol abuse.  Thereafter, the Veteran was transferred to the Intensive Care Unit (ICU) for respiratory failure management.  Chest x-ray showed right lung field infiltrate and early left lung field infiltrate.  A previous hepatitis test was noted to be positive.  The diagnoses were respiratory failure described as pneumonia process; hypokalemia; ascites, cirrhosis, and jaundice; and impending paroxysmal tachycardia related to alcohol withdrawal.  The Veteran was placed on a ventilator and was found to have severe pneumonia.  A treatment record from two days later notes that the Veteran only responded to painful stimuli.  The diagnoses were right lower lung pneumonia, rule out acute respiratory distress syndrome; ascites, cirrhoses; and hypokalemia.  The following day, the Veteran's right eye was closed and his left eye was open with a dry cornea.  The left pupil was 8 millimeters (mm.) and was not reactive to light.  The right pupil was 4 m. and reactive to light.  Examination of the neck revealed jugular venous distention to the jaw at 45 degrees.  The heart was tachycardic with distant sounds.  Examination of the lung revealed rales and coarse ronchi throughout both sides.  Neurological examination revealed spontaneous movements of the limbs and rapid tremor of the hands and feet.  There was occasional small movement of the head.  The corneal reflex was intact on the right but not on the left.  The occulocephalic reflex was intact.  The Veteran was nonresponsive to deep pain in the extremities or chest rub.  The Veteran appeared to be deteriorating in spite of medical management and had poor physiologic reserves second to chronic alcohol abuse and malnutrition.  The next day, the Veteran was obtunded and had interstitial pneumonia.  The diagnosis was acute respiratory distress syndrome, hypoglycemia, hypokalemia, and liver failure most likely from shock liver.  The Veteran was reported to be acidotic and comatose with an extremely grave prognosis and multiorgan failure.  The following day, the Veteran went into cardiac arrest and passed away.

An August 1988 VA discharge summary reflects diagnoses of cardiopulmonary arrest; adult respiratory distress syndrome, right lower pneumonia, and respiratory failure secondary to hypercapnia and hypoxia; septic shock; acute renal failure; hyperkalemia; ormocytic and normochronic anemia; metabolic acidosis, increased anion gap lactic acidosis and hypoglycemia secondary to liver failure; liver failure hepatic encephalopathy; hypocalcemia; right lower lobe pneumonia; and liver disease, cirrhosis.  The VA physician who prepared the discharge summary explained that the Veteran was admitted to the hospital with a three-week history of abdominal pain and anorexia.  He presented with ascites on admission and a paracentesis showed an elevated white blood count with 17 polys, 37 lymphs, and 16 monos.  He was found to be hypoxemic on admission.  Chest x-ray revealed a right lower lung infiltrate and the Veteran was admitted to the ICU for respiratory failure management.  He was treated for right lower lobe pneumonia with Penicillin, Gentamicin, and Clindamycin.  The Veteran's respiratory function deteriorated and he was unable to wean off of the ventilator.  The Veteran's neurologic status deteriorated and he became less responsive to painful stimuli.  On the second day in the ICU, he would not respond to painful stimuli and was comatose.  He was flaccid in all four extremities.  His corneal reflexes and dolls' eyes reflex were present.  On the third day in the ICU, the dolls' eyes reflex was absent.  The Veteran began to develop acute renal failure and became anuric.  He also had septic shock with a profound metabolic acidosis and required pressors.  The Veteran was given IV fluid hydration, but his urine output decreased.  He finally developed acute renal failure with fluid overload, was anuric, and was not a candidate for dialysis.  The Veteran had a cardiopulmonary arrest on August [redacted], 1988, and was pronounced dead shortly thereafter.  The physician concluded that "[a]s a result of this patient's pulmonary disease, liver disease and his overwhelming sepsis with septic shock, unresponsive to [intravenous] antibiotics, pressors and [intravenous] fluids, the patient's condition deteriorated until he had a respiratory cardiac arrest . . . ."

Although a VA medical opinion addressing the etiology of the cause of the Veteran's death was not obtained, the August 1988 VA discharge summary reported that the Veteran passed away due to his pulmonary disease, liver disease, sepsis with septic shock, and failure to respond to treatment.  Moreover, the Veteran's certificate of death states that his primary cause of death was cardiopulmonary arrest due to or as a consequence of pneumonia and adult respiratory distress syndrome due to or as a consequence of liver failure and cirrhosis.  There is no medical evidence in the claims file suggesting that the Veteran's death was caused or aggravated by a head injury incurred when medical personnel from the VAMC tried to adjust his bed.  In fact, there is no medical evidence that the Veteran suffered a head injury during his August 1988 admission to the VAMC.  Further, there is no medical evidence in the claims file showing that the Veteran's death was proximately caused by or accelerated by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination prior to the Veteran's death.  In addition, there is no evidence indicating that the Veteran's death was due to or accelerated by any event which occurred during VA treatment and which was not reasonably foreseeable.  Last, there is no medical evidence reflecting that there was any negligence or carelessness or lack of proper skill or error in judgment on the part of the VAMC in furnishing hospital care, medical or surgical treatment.  

The only evidence linking the Veteran's cause of death to negligence, carelessness, lack of proper skill or error in judgment on the part of the VAMC are the appellant's own lay contentions.  As noted above, the appellant alleges that the VAMC medical personnel hit the Veteran's head on the back of the hospital bed while trying to adjust his bed, and that this head injury caused him to be placed on life support and eventually die.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the appellant's statements, the Board acknowledges that she is competent to testify what she experienced, i.e. she is competent to testify that she observed VAMC medical personnel hit the Veteran's head on the back of the hospital bed while trying to adjust his bed.  However, the appellant, as a lay person, is not competent to testify as to matters of medical causation.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the appellant is a physician or other health care professional.  Therefore, as a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Thus, the appellant's statements regarding the etiology of the cause of the Veteran's death do not constitute competent medical evidence on which the Board can make a determination as to whether the Veteran's cause of death was caused or accelerated by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VAMC. 

Simply put, there is no evidence that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care for the Veteran or that was the result of an event not reasonably foreseeable.  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 is not warranted.

II.  Death Pension Benefits

VA pension benefits are payable to the surviving spouse of a veteran of a period of war who meets certain service requirements or who at the time of death was receiving compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541(a).  Pension is payable only if the surviving spouse was married to the veteran before January 1, 1957, for a World War II veteran, before February 1, 1965, for a Korean conflict veteran, before May 8, 1985, for a Vietnam era veteran, or January 1, 2001, for a Persian Gulf War veteran, or for one year or more, or if a child was born prior to or during the marriage.  38 U.S.C.A. § 1541(f).  

In support of her claim for death pension benefits, the appellant submitted a copy of her marriage certificate to the Veteran.  The marriage certificate reflects that the appellant and the Veteran were married on December [redacted], 1980.  As the Veteran passed away in August 1988, the evidence shows that the Veteran and the appellant were married for more than one year.  Accordingly, the appellant meets the basic entitlement elements necessary for death pension benefits.

However, basic entitlement to death pension benefits requires that the appellant's income is not in excess of the MAPR.  See 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (b), (d)(5).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3). 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272. 

The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2011).  Effective December 2006, the income limit for a surviving spouse with no dependents was $7,329.00.  This amount was increased to $7,498.00, effective December 2007; to $7,933.00, effective December 2008, and remained at $7,933.00, effective December 2009. 

In this case, the appellant reported in her May 2007 claim form that her annual income for gross wages and salary was $1,600.00 per month, suggesting a gross income of $19,200.00 per year.  She denied receiving dividends and interest or other income.  She also indicated that she did not have any medical, last illness, burial, or other unreimbursed expenses by writing "NA" over that section of the claim form.  In October 2008, she submitted a payroll history statement which covered the period of time from January 1995 through December 1996.  Because the payroll history statement pertains to income received before the appellant filed her claim, it is not relevant to determine the Veteran's income for purposes of her claim for entitlement to death pension benefits.

The appellant has not submitted any information regarding medical expenses or any other information regarding her income.  Thus, the evidence in the claims file reflects that the Veteran's reported countable income of $19,200.00 per year significantly exceeds the MAPR.  Without any additional information regarding the Veteran's income and in the absence of any information regarding excludable medical or other expenses, there is no basic entitlement to death pension benefits.  Accordingly, the appellant's claim is denied.


III.  Accrued Benefits Claim

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in August 1988.  Accordingly, the former provisions concerning accrued benefits apply.

Initially, the Board observes that the appellant's claim for entitlement to accrued benefits, which was filed in May 2007, is not timely, as it was not filed within one year of the Veteran's death in August 1988.  38 C.F.R. § 3.1000(c).  In addition, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been fully adjudicated by VA.  38 C.F.R. § 3.1000(d)(5).  The Veteran had no service-connected disabilities at the time of his death, and there is no evidence that a claim was pending at that time.  Moreover, in her May 2007 claim, the appellant acknowledged that the Veteran had never filed a claim with VA.  Accordingly, there is no basis under which accrued benefits may be granted.  Therefore, entitlement to accrued benefits must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


